DETAILED ACTION
This Office action is in reply to correspondence filed 23 February 2021 in regard to application no. 14/858,447.  Claims 5-15 have been cancelled.  Claims 1-4 and 16-27 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad DeSandro on 18 March 2021.

The application has been amended as follows: 

Claim 27 is amended and now reads:
27. A non-transient computer readable medium comprising the software executed by the Internet server hardware system as defined in Claim 26.

Allowable Subject Matter
Claims 1-4 and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on at least the references of Boyd et al., Okerlund and Sobhani et al. 
In regard to § 101, the amended claims now all include the use of a particular artificial intelligence technique (a neural network) to generate a targeted incentive.  When combined with the other limitations of the independent claims, this goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, though the claims continue to recite an abstract idea as set forth in the previous Office action, they integrate the abstract idea into a practical application and are therefore not “directed to” the abstract idea.  The rejection is withdrawn.
In regard to the state of the art prior to the filing of the claimed invention, as the claims have been amended, further search and consideration were conducted.  Bilstad et al. (U.S. Publication No. 2008/0152099) discloses a mobile telephone transaction system [title] which includes use of a “credit card”, [0040] and that the user may use the credit card to directly make “donations to one charity”, [0041] and mentions, with no specificity as to its use, “neural network processing”. [0074] But neither he nor the prior art previously made of record, alone or if combined, teach that a neural network is used as part of the process of generating a targeted incentive, as required by the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694